Citation Nr: 0840894	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO. 07-36 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for scapholunate dissociation with ligamentous damage, 
surgical repair of right wrist, degenerative joint disease 
(minor).

2. Entitlement to an initial disability rating in excess of 
10 percent for weakness of the abductor pollicis brevis 
muscle, right hand, associated with scapholunate dissociation 
with ligamentous damage, surgical repair of right wrist, 
degenerative joint disease (minor).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1979 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified at a Board hearing at the RO in August 2008. In her 
November 2007 substantive appeal, the veteran appears to be 
raising a claim for carpal tunnel syndrome of the right upper 
extremity, claimed as secondary to her service-connected 
right wrist disabilities. This matter is REFERRED to the RO 
for appropriate action.

The veteran is in receipt of a combined schedular evaluation 
of 100 percent, effective October 2007.

FINDINGS OF FACT

1. The veteran's service-connected scapholunate dissociation 
with ligamentous damage, surgical repair of right wrist, 
degenerative joint disease (minor) is manifested by 
limitation of range of motion with pain but no evidence of 
unfavorable ankylosis.

2. The veteran's service-connected weakness of the abductor 
pollicis brevis muscle, right hand, associated with 
scapholunate dissociation with ligamentous damage, surgical 
repair of right wrist, degenerative joint disease (minor) is 
manifested by muscle weakness and pain with no evidence of 
through and through or deep penetrating wound, debridement, 
infection, prolonged hospitalization for recovery from wound 
or loss of deep fascia


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in 
excess of 20 percent for scapholunate dissociation with 
ligamentous damage, surgical repair of right wrist, 
degenerative joint disease (minor), have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5010, 5214, 5215 (2007).

2. The criteria for entitlement to an initial disability 
rating in excess of 10 percent for weakness of the abductor 
pollicis brevis muscle, right hand, associated with 
scapholunate dissociation with ligamentous damage, surgical 
repair of right wrist, degenerative joint disease (minor), 
have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5308 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 


38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In January 2007 and June 2008 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection, increased rating, 
and earlier effective date claims. The letters advised the 
veteran of what information and evidence must be submitted by 
her and what information and evidence will be obtained by VA. 
Moreover, the June 2008 letter complied with the requirements 
articulated in the holding of Vazquez-Flores v. Peake.

The notice was not provided until after the rating decision 
on appeal was issued. However, the veteran was not prejudiced 
from this timing error because the veteran's claims were 
readjudicated in the June 2008 supplemental statement of the 
case after she received appropriate VCAA notice in the 
January 2007 and June 2008 VCAA letters. Additionally, the 
veteran waived the time period to submit additional evidence 
after receiving the June 2008 letter in compliance with 
Vazquez-Flores v. Peake, indicating that she had no 
additional evidence to submit in relation to her claims. 
Thus, the Board finds that the essential fairness of the 
adjudication process was not affected by the VCAA timing 
error.

With respect to the veteran's claim for an increased rating 
for his service-connected weakness of the abductor pollicis 
brevis muscle, right hand, associated with scapholunate 
dissociation with ligamentous damage, surgical repair of 
right wrist, degenerative joint disease (minor), this appeal 
arises from the veteran's disagreement with the disability 
rating assigned following the grant of service connection for 
bilateral hearing loss. Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Thus, no 
additional discussion of the duty to notify is required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.
The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

The veteran has multiple service-connected disabilities of 
the upper and lower extremities and is in receipt of a 
combined schedular disability rating of 100 percent plus 
special monthly compensation. She disagrees with the 
disability ratings assigned for her service-connected right 
wrist disabilities. Having carefully considered the claims in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and the appeal will be denied.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the veteran 
is appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). 


A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran has two service-connected right wrist 
disabilities. The most recent rating decision reflects that 
the veteran's scapholunate dissociation disability is rated 
under Diagnostic Codes 5010 and 5215 as 20 percent disabling; 
however, it is clear from the record that the veteran's 
disability is actually rated under Diagnostic Code 5214 as 
Diagnostic Code 5215 does not provide for a disability rating 
in excess of 10 percent and Diagnostic Code 5214 is the only 
other Diagnostic Code directly applicable to the wrist. 

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5010. Diagnostic Code 5003 states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved. When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation. X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent evaluation. 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

Diagnostic Code 5215 provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm. 38 C.F.R. § 4.71(a), Diagnostic Code 
5215. As noted above, 10 percent is the maximum rating 
allowed under Diagnostic Code 5215 and the only other 
Diagnostic Code directly applicable to wrist disabilities is 
Diagnostic Code 5214 which provides for a 20 percent rating 
for the minor hand for ankylosis of the wrist favorable in 20 
to 30 degrees dorsiflexion. A 30 percent disability rating 
for the minor hand is not warranted unless there is some form 
of unfavorable ankylosis. 38 C.F.R. § 4.71(a), Diagnostic 
Code 5214.

The veteran's weakness of the abductor pollicis brevis 
muscle, right hand (granted as secondary to the veteran's 
other service-connected right wrist disability), is rated as 
10 percent disabling under Diagnostic Code 5308.

Diagnostic Code 5308 applies to Muscle Group VIII, which 
consists of muscles arising mainly from external condyle of 
humerus: the extensors of carpus, fingers, and thumb 
supinator. It functions in extension of the wrist, fingers, 
and thumb, and abduction of the thumb. Injury to Muscle Group 
VIII will be rated as noncompensable where slight, 10 percent 
disabling where moderate, and 20 percent disabling where 
moderately severe. A severe injury will be rated as 20 
percent disabling for the nondominant extremity, and 30 
percent disabling for the dominant extremity. 38 C.F.R. Part 
4, Code 5308 (2007). Thus, a higher rating in this case 
requires a moderately severe or severe injury to the muscles 
of the right wrist.

Evaluation of muscle disabilities:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles--(i) Type of injury. Simple wound of 
muscle without debridement or infection.  (ii) History and 
complaint. Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results. No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
Objective findings. Minimal scar. No evidence of fascial 
defect, atrophy, or impaired tonus. No impairment of function 
or metallic fragments retained in muscle tissue. (2) Moderate 
disability of muscles--(i) Type of injury. Through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side. (3) Moderately severe disability of 
muscles--(i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements. (iii) Objective 
findings. Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups. 
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment. (4) 
Severe disability of muscles--(i) Type of injury. Through and 
through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56 (2007)

A February 2000 VA examination report shows that the veteran 
reported injuring her right wrist during service. She stated 
that she sustained a hyperdorsoflexion-type injury and felt a 
popping in the wrist with immediate pain, numbness and 
tingling in the wrist and hand with some swelling. She 
reported being treated with a wrist brace initially and being 
treated conservatively for two months followed by a diagnosis 
of scapholunate interosseous disruption and surgery. She was 
immobilized and participated in physical therapy for "quite 
some time" after the surgery, but she recovered well from 
her operation. She reported that she passed her physical 
therapy test and with activity modifications, she was able to 
do all the activities required.

An October 2004 VA examination report shows the veteran 
reported pain and decreased strength in the right hand and 
wrist. On physical examination, the veteran had flexion to 30 
degrees and extension to 50 degrees. She had ulnar deviation 
of 20 degrees and radial deviation to 0 degrees. She had a 
very weak pinch and a weak abductor pollicis brevis. She had 
a positive Tinel's sign. Grip strength was decreased to 
approximately 60 percent of the grip strength shown in her 
left hand. Subjectively, she reported decreased sensation 
over the thumb and index finger. There was a surgical scar 
present. Radiographic images of the veteran's right wrist 
showed severe degenerative arthritis and scapholunate 
dissociation. The diagnosis was advanced degenerative 
arthritis of the right wrist with scapholunate dissociation 
and collapse. Repetitive motions were done of the wrist which 
caused pain at 50 degrees of extension and 30 degrees of 
flexion. There was no evidence of excess fatigability or 
incoordination.

A February 2006 private medical record shows that the veteran 
reported increasing pain with use of the right hand over the 
previous six months. On physical examination, there was clear 
limitation in flexion, extension and radial and ulnar 
deviation in the right wrist. There was no clinical evidence 
of synovitis or articular effusion at the wrist or flexor or 
extensor tendons. There was a well-healed scar after previous 
surgery at the dorsal aspect of the right wrist. Palpation 
over the dorsal aspect of the scapholunate joint produced 
discomfort. Palpation in the anatomical snuffbox caused pain. 
Radiographic images of the veteran's right wrist showed 
scapholunate dissociation with a slack wrist. There was a 
collapse and deformity, but no frank fragmentation of the 
lunate. There was clear evidence of both radioscaphoid and 
capitolunate arthritis.


A March 2007 VA examination report shows that the veteran 
reported limited motion of her right wrist and thumb as well 
as pain and weakness. The veteran reported decreased hand 
strength and decreased hand dexterity in her right hand. She 
denied other symptoms and she denied a history of flare-ups 
of joint systems. 

On physical examination, there was no evidence of deformity 
or ankylosis of a joint. There was a gap of less than one 
inch between the thumb pad and the tips of the veteran's 
fingers on attempted opposition of thumb to fingers. There 
was no gap between the veteran's fingers and her proximal 
transverse crease of the hand on maximal flexion of the 
fingers. There was decreased strength for pushing, pulling 
and twisting as a result of decreased strength in the right 
thumb. There was a slight decrease in dexterity for twisting, 
probing, writing, touching and expression due to right thumb 
deficit. The veteran's right thumb was easily partially 
extended/abducted to approximately 80 degrees. Opposition was 
limited. The veteran was unable to touch the 4th and 5th 
distal pad of the finger. The range of motion of the joint 
did not appear to be additionally limited by pain, fatigue, 
weakness or lack of endurance. A surgical scar was present. 
The veteran claimed she had to decrease the number of hours 
she worked as a nurse due to her wrist condition. 

The diagnoses were weakness of abductor pollices brevis 
muscle, right hand, post scapholunate dissociation with 
ligamentous damage, and degenerative joint disease, right 
wrist. The examiner noted that the diagnoses resulted in 
limited motion of the right wrist and thumb which resulted in 
significant effects on the veteran's usual occupation and 
mild effects on her daily activities.

An August 2007 VA muscles examiner found no injured muscle or 
intermuscular scarring. He noted that the veteran's muscle 
function was not normal, although there were no residuals of 
nerve or tendon damage or loss of muscle. The examiner noted 
two scars, 4 cm and 6 cm, both well-healed, non-adherent, and 
not tender to the touch. The examiner diagnosed the veteran 
with abductor pollicis weakness, right wrist and hand, due to 
old scapholunate disassociation. The examiner noted that the 
veteran had significant occupational effects resulting from 
decreased manual dexterity, problems with lifting and 
carrying, and decreased strength and pain.

An August 2007 VA hand examiner noted that no digits were 
ankylosed and there was no deformity of a digit. There was a 
gap between the thumb pad and tips of the fingers on 
attempted opposition of thumb to fingers of approximately one 
to two inches on the right hand.

There was a one inch gap between the finger and the proximal 
transverse crease of the hand on maximal flexion of the 
index, long, ring and little fingers on the right hand. There 
was mild to moderate weakness in the right hand and there was 
decreased dexterity for twisting, probing, writing, touching 
and expression. The examiner's diagnosis was scapholunate 
disassociation, right wrist and hand with right hand and 
wrist pain. The examiner stated that the disability had 
significant effects on the veteran's usual occupation and 
resulted in decreased manual dexterity, problems with lifting 
and carrying, difficulty reaching, decreased strength in the 
upper extremity and pain. The examination report states that 
these effects have resulted in the veteran being assigned 
different work duties and increased absenteeism.

An August 2007 VA joints examiner noted no incapacitating 
episodes of arthritis and no joint ankylosis. The veteran 
reported restriction in work duties and recreational 
activities due to her right wrist disabilities. She noted 
that she no longer wore clothes with buttons and that her 
husband had to drive her places. On physical examination, the 
veteran had dorsiflexion to 30, palmar flexion to 20, radial 
deviation to 30 and ulnar deviation to 15. 

The DeLuca examination consisted of four additional exercises 
to the above-mentioned limits with moderate pain, severe 
weakness and fatigue, but no incoordination. The grasp was 
mildly decreased in the right upper extremity. In the hand 
itself, there was no deformity. Flexion of the 
metacarpophalangeal joints to 80 and the distal 
interphalangeal joints to 70. Complete extension was noted. 
There was a gap between the tips of the fingers and the 
palmar surfaces of the hand and to the thumb. The DeLuca 
examination consisted of four additional exercises to the 
above-mentioned limits with mild pain, moderate weakness and 
fatigue, because she did this in a very slow fashion, but 
there was no incoordination. Major functional impact with all 
of the above issues was pain and lack of endurance with 
repetitive use. The examiner stated that he could not 
determine additional limitation following repetitive use 
during flare-ups as this would be resorting to speculation 
but that she did not have additional limitation following 
repetitive use today. Painful motion was noted, but no 
deformity of the hand was noted. The veteran stated she was 
left-hand dominant.

A November 2007 private medical report shows that the veteran 
reported pain and stiffness in her wrist. On examination, 
there was swelling of the right wrist. There was tenderness 
about the dorsal aspect of the wrist. The veteran had a 
positive carpal metacarpal joint test. There was no 
metacarpal phalangeal joint instability or hyperextension. 
Wrist extension was to 30 degrees and flexion was to 20 
degrees. She had full pronation and supination. The veteran 
had extreme pain and crepitus with Watson's testing and with 
motion of the wrist. Radiographic images were obtained and 
revealed evidence of a scapholunate advanced collapse (SLAC) 
wrist. There was mid-carpal arthritis with cystic changes in 
the capitate. The lunate facet appeared preserved. There was 
also evidence of arthritis. The veteran had the 
characteristic appearance of a flexed scaphoid and 
dorsiflexed lunate. The diagnoses were SLAC wrist and right 
thumb arthritis.

Scapholunate dissociation

As noted above, the veteran's scapholunate dissociation 
disability is currently rated as 20 percent disabling and is 
manifested by pain, limitation of motion, and arthritis. In 
order to warrant a disability rating in excess of 20 percent 
for a wrist disability, there must be evidence of unfavorable 
ankylosis of the joint. 

None of the medical examination reports of record show 
ankylosis in the veteran's right wrist joint or right hand 
digits, or unfavorable ankylosis, and the March 2007 and two 
of the August 2007 VA examination reports expressly note the 
absence of ankylosis. Based on this competent medical 
evidence, the Board finds the veteran's right wrist 
scapholunate dissociation disability is not manifested by 
symptoms which more closely approximate the criteria for a 30 
percent disability rating.

Abductor Pollicis Brevis Weakness

The veteran's scapholunate dissociation disability rating 
compensates the veteran for the orthopedic manifestations of 
her right wrist disability, such as limitation of motion, 
including pain on motion. As the veteran's complaints of loss 
of range of motion and pain on motion have already been 
considered in rating the scapholunate dissociation 
disability, to consider loss of range of motion and pain on 
motion in rating the veteran's abductor pollicis brevis 
weakness muscle disability would violate the rule against 
pyramiding at 38 C.F.R. § 4.14, which provides that the 
evaluation of the same disability under various diagnoses is 
to be avoided. 

In order to warrant a higher disability rating, the veteran's 
muscle weakness disability would need to more closely 
approximate the following criteria: a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring; documentation of hospitalization for a prolonged 
period for treatment of wound; consistent complaint of 
cardinal signs and symptoms of muscle disability; evidence of 
inability to keep up with work requirements; entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and, tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

The record shows loss of strength and weakness with 
accompanying occupational limitations; however, the competent 
medical evidence of record clearly shows no through and 
through or deep penetrating wound (the August 2007 VA 
examination report shows no injured muscle, no loss of muscle 
and no intermuscular scarring), no debridement, no infection, 
no prolonged hospitalization for recovery from wound (the 
veteran herself reported in February 2002 that she had 
conservative treatment, a splint and surgery with no report 
of infection, debridement or prolonged infection), and no 
loss of deep fascia. In light of this evidence, the Board 
finds that the veteran's disability is not manifested by 
symptomatology which more closely approximates the criteria 
for a disability rating in excess of 10 percent. 

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and DeLuca which allow for consideration of functional 
loss due to pain and weakness, weakened movement, excess 
fatigability, and incoordination causing additional 
disability beyond that reflected on range of motion 
measurements. Nevertheless, the Board finds that application 
of these provisions does not provide for a higher schedular 
rating for either right wrist disability in this case 
because, with respect to the veteran's scapholunate 
dissociation disability, a higher disability rating is only 
warranted when there is unfavorable ankylosis of the joint 
which is not shown by record and, with respect to the 
veteran's muscle weakness disability, when a diagnostic code 
is not predicated on lost range of motion, sections 4.40 and 
4.45 do not apply. See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) (holding that Diagnostic Code 5257 in not predicated 
on loss of range of motion and thus 38 C.F.R §§ 4.40, 4.45 do 
not apply). 

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14. The VA examination 
reports show two asymptomatic scars. None of the competent 
evidence of record shows that these scars are tender, 
disfiguring, adhere to underlying tissue, or cause any 
limitation of motion. As the scars are entirely asymptomatic, 
a separate disability rating under the Diagnostic Codes 
applicable to scars (Diagnostic Code 7800-7805) is not 
warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that she cannot perform many 
duties of her nursing job because of her service-connected 
right wrist disabilities, the record shows that the veteran 
continues to work part-time as a nurse. Additionally, the 
record reflects that the veteran has serious lower extremity 
service-connected disabilities which have significant 
occupational impact and the record does not include any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings. The veteran has 
not required frequent periods of hospitalization for her 
right wrist disabilities and treatment records are void of 
any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings. 

The Board does not doubt that limitation caused by wrist 
pain, weakness and limitation of motion have had an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings. See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. Section 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." See also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Consequently, the Board finds that the current schedular 
evaluations assigned in this decision adequately reflect the 
clinically established impairment experienced by the veteran 
and referral for a higher rating on an extra-schedular basis 
is denied.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A disability rating in excess of 20 percent for scapholunate 
dissociation with ligamentous damage, surgical repair of 
right wrist, degenerative joint disease (minor) is denied.

An initial disability rating in excess of 10 percent for 
weakness of the abductor pollicis brevis muscle, right hand, 
associated with scapholunate dissociation with ligamentous 
damage, surgical repair of right wrist, degenerative joint 
disease (minor) is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


